C. A. 9th Cir. Motions of American Trucking Associations et al. and United Parcel Service of America, Inc., for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, February 22,1999. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 24, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 12, 1999. This Court’s Rule 29.2 does not apply.